DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species (d) in the reply filed on 1-19-2022 is acknowledged.  The traversal is on the ground(s) that a serious search burden does not exist because a search of any invention would produce results for another invention.  Further, applicant has amended the claims to better link inventions 1 and 3.  
Applicant has elected species (d) without traverse.  
Upon further consideration, and in view of an election of species (d), applicant’s arguments are found persuasive.  Species (d) illustrated by figure 7 pertains to claims 1-4, 6-7, 9-10, and 12-13 and will be considered.  Claims 5 and 8 are drawn to unelected species (b) which details a selectively positionable glider plate and a bearing set and are hereby withdrawn. Claims 11 and 14 are drawn to unelected species (a) which details a quick connect and threaded connector entering the glider shaft and are hereby withdrawn. 
The election requirement of species (d) is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (USPN 4254550).
Regarding claim 1, Satoh discloses a handheld trimmer comprising: a trimmer shaft (12); a motor (16) attached to the trimmer shaft; a rotating head assembly (18) including a rotating head coupled with the motor and attached to the trimmer shaft; and a glider assembly connected to the rotating head assembly, the glider assembly including: a glider shaft (32) coupled at one end with the rotating head assembly (via bore 36), a main glider plate connected to an opposite end of the glider shaft (via bearing 40), the main glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), and a bearing (40) acting between the main glider plate and the glider shaft, wherein the bearing is structured and cooperable with the main glider plate such that the main glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 53-56 discloses that the plate 38 is free spinning during operational influence of the rotating head at all times), wherein the rotating head assembly is independent of the glider assembly (They are considered independent elements), wherein the main glider plate is spaced from the rotating head assembly by the glider shaft (Figure 2 shows that shaft 32 is designed to keep the elements spaced from one another), and wherein ends of the glider shaft extend into and terminate adjacent the rotating head assembly and adjacent the glider plate, respectively (Figure 2).

Regarding claim 2, Satoh discloses, wherein the main glider plate is configured to support a weight of the handheld trimmer during operation of the handheld trimmer (Column 1 lines 10-12).

Regarding claim 12, Satoh discloses a glider assembly for a handheld trimmer including a rotating head (18) that supports a cutting line (26), the glider assembly comprising: a glider shaft (32) coupleable at one end with the rotating head (via bore 36); a glider plate (38) connected to an opposite end of the glider shaft (via bearing 40), the glider plate being part- spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), wherein the glider plate includes an integrated bearing channel adjacent the concave side; and a bearing secured in the bearing channel and acting between the glider plate and the glider shaft (Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42).

Regarding claim 13, Satoh discloses wherein the bearing channel includes shoulders, and wherein the bearing is supported on the shoulders of the bearing channel (Figure 2 shows that the bearing channel comprises upper and lower shoulders that holds the bearing between them).

Regarding claim 15, Satoh discloses wherein the main glider plate includes an integrated bearing channel adjacent the concave side, and wherein the bearing is secured in the bearing channel (Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (USPN 4254550) as applied to claim 1 in view of Dun (US 2011/0308218).
Regarding claims 3 and 4, Satoh is lacking additional support in the form of a support leg and glider plates.  
	Dun discloses a trimmer device and teaches the use of a stabilizing device comprising a support leg (12) attached to a trimmer shaft (18) and a supporting two glider plates (The bottom of balls 14 below fingers 16 define gliding plate surfaces in contact with the ground) attached to the support leg, the support leg and supporting glider plates together with the main glider plate define a support base for the handheld trimmer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Satoh by using a support leg device with glider plates attached to the trimmers shaft as taught by Dunn to further support the trimming device and to prevent strain on an operator.  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (USPN 4254550) as applied to claim 1 in view of Morabit (US 2002/0007559).
Regarding claims 6 and 7, Satoh is lacking molded or shaped cutting lines and a battery powered motor with less than 1HP.  
	Morabit discloses the use of aerodynamic shaped lines (12) a battery powered motor (¶0007) and the use of the aerodynamic shaped lines for a motor power less than 1 HP(¶0097-0098).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Satoh by using a low HP battery powered motor with aerodynamic shaped cutting lines as taught by Morabit to achieve a greater cutting rate to power consumption ratio that can perform without deceleration and an increased cutting rate.  

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 2012/0073146) in view of Satoh (USPN 4254550). 
Regarding claims 1, 9 and 10, Herbert discloses a handheld trimmer comprising a trimmer shaft (60), a motor attached to the trimmer shaft, a rotating head assembly (14) including a rotating head coupled with the motor and attached to the trimmer shaft (Examiner takes official notice that the handheld trimmer design claimed with a shaft interconnecting a motor and trimmer head is notoriously old and well known in the art, and that it would be obvious to apply the head of Herbert with this old and well known handheld trimmer design), and a glider assembly attached to the rotating head (14) that supports a cutting line (18), the glider assembly comprising: a glider plate (20), a convertible cap (26) attachable directly to the rotating head (via tabs 30 and 32) and disposed between the glider shaft and the rotating head such that the glider plate is coupleable with the rotating head through the convertible cap (Glider plate 20 is attached to head 14 via cap 26), wherein the convertible cap includes channels (40/42) for supporting the cutting line; 
Herbert discloses a simple gliding plate attached to the convertible cap and is therefore lacking a gliding plate that is free spinning on a bearing structure.  
Satoh discloses a handheld trimmer with a glider assembly and teaches wherein the glider assembly includes a glider shaft (32) coupled at one end with a rotating head assembly (via bore 36), a glider plate connected to an opposite end of the glider shaft (via bearing 40), the glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), and a bearing (40) acting between the main glider plate and the glider shaft, wherein the bearing is structured and cooperable with the glider plate such that the glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 53-56 discloses that the plate 38 is free spinning during operational influence of the rotating head at all times), wherein the glider shaft comprises a threaded connector (34), and wherein the bearing is secured to the glider plate (via glider plate element 42) and coupled with a distal end of the glider shaft, the threaded connector (32) extending through the bearing in the glider plate and into the convertible cap (Figure 2), and wherein the glider plate is spaced from the head by the glider shaft (Figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herbert by using the bearing loaded glider plate taught by Satoh in place of the simple glider plate of Herbert for the purpose of providing enhanced gliding ability during trimmer use.  Shaft 32 of Satoh would be considered to thread onto the convertible cap 26 of Herbert.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (USPN 6971223) discloses a ground engaging disc with bearing that is not influenced by the rotating head of a trimmer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671